DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the tool box arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claim 1, the prior art of record, including Hwang KR 101580623 B1, teach a tool box having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the at least one burglarproof member extends through the at least one passage, and rests on a rear end face of the at least one fastening member, such that the at least one fastening member is limited by the at least one burglarproof member, and is not moved in the at least one first receiving slot and the at least one second receiving slot; the at least one burglarproof member has a first end provided with a fifth restriction portion protruding from and resting on an open first end of the at least one passage; the at least one burglarproof member has a second end provided with a cuttable portion protruding outward from an open second end of the at least one passage; the at least one burglarproof member is limited in the at least one passage by the fifth restriction portion and the cuttable portion, and is not detached from the at least one passage; and when the cuttable portion is cut, the at least one burglarproof member is detached from the at least one passage, such that the at least one fastening member is released from the at least one burglarproof member, and is movable in the at least one first receiving slot and the at least one second receiving slot, in addition to the other 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In regards to the Drawing objections.
Applicant’s arguments, see Applicant’s arguments, see page 11, filed January 7th 2022, with respect to figures 1-26 have been fully considered and are persuasive.  The objection of September 12th 2021 has been withdrawn. 
The corrected drawing sheets solve the issue.
In regards to the 103 rejection.
Applicant’s arguments, see pages 11-26, filed January 7th 2022, with respect to Claims 1-11 have been fully considered and are persuasive.  The rejection of September 12th 2021 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 200460263 Y1 – teaches structure similar to the thrust unit.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675